                                                Very truly yours,

                                                SETH D. DUCHARME
                                                Acting United States Attorney

                                         By:     /s/
                                                Elizabeth A. Geddes
                                                F. Turner Buford
                                                Assistant U.S. Attorneys
                                                (718) 254-6430/6483

Enclosures

cc:   Clerk of the Court (AMD) (by ECF) (without enclosures)




                                            3
